Title: James Madison to Martin Van Buren, 1 February 1830
From: Madison, James
To: Van Buren, Martin


                        
                            
                                Dear Sir,
                            
                            
                                
                                    Montpr.
                                
                                Feby. 1. 1830
                            
                        
                        
                        Wishing to give the surest as well as a speedy conveyance of the inclosed letter to Genl. Lafayette, I take
                            the liberty of requesting that it may be permitted to accompany the earliest dispatches from the Department of State, to
                            Paris.
                        Mrs. M. avails herself of the occasion & of my pen to return her thanks for the acceptable article*
                            recd. through the hand of Mr. Carter Stephenson, whilst she was in Richmond. She joins me at the same time in the
                            assurance of high esteem, & in the cordial salutations which I pray you to accept
                        
                            
                                J. M.
                            
                        
                    *a bottle of Snuff